Case 1:19-cv-01551-RBJ-NYW Document 21 Filed 07/24/19 USDC Colorado Page 1 of 9




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF COLORADO

  Civil Action No.: 1:19-cv-01551-RBJ-NYW

  KATHERINE L. REMMEREID,

          Plaintiff,

  v.

  EQUIFAX INFORMATION SERVICES, LLC
  and TRANSUNION, LLC,

          Defendants.


                             PROPOSED SCHEDULING ORDER



                1. DATE OF CONFERENCE AND APPEARANCE OF COUNSEL

         The Scheduling Conference is scheduled for August 1, 2019 at 10:30 a.m.

         Appearing for Plaintiff, Katherine L. Remmereid: Nathan C. Volheim, Sulaiman Law

  Group, Ltd. 2500 South Highland Ave., Suite 200 Lombard, Illinois 60148, Telephone (630)

  568-3056.


         Appearing for Defendants, Equifax Information Services LLC (“Equifax”): Megan

  Garnett, Polsinelli PC, 1401 Lawrence Street, Suite 2300, Denver, CO 80202, Telephone (303)

  583-8238; Trans Union LLC (“Trans Union”): Paul Sheldon, Quilling, Selander, Lownds,

  Winslett & Moser, P.C., 6900 N. Dallas Parkway, Suite 800, Plano, TX 75024, Telephone (214)

  560-5453.

                              2. STATEMENT OF JURISDICTION



                                                1
Case 1:19-cv-01551-RBJ-NYW Document 21 Filed 07/24/19 USDC Colorado Page 2 of 9




         This court has subject matter jurisdiction over this action under 28 U.S.C. § 1331 because

  Plaintiff’s claims were brought under a federal statute, the Fair Credit Reporting Act, 15 U.S.C. §

  1681, et seq. (the “FCRA”). This court has personal jurisdiction over this matter because

  Plaintiff is a resident of Colorado, and Defendants conduct business within the state of Colorado,

  and a significant amount of the underlying events alleged in the Complaint occurred within

  Colorado.

                          3. STATEMENT OF CLAIMS AND DEFENSES

     a. Plaintiff’s statement:

         Plaintiff’s Complaint (Dkt. 1) alleges that Defendants violated 15 U.S.C. § 1681 et seq.

  of the FCRA by failing to follow reasonable procedures in order to accurately report her credit

  information.


     b. Defendant’s statement:
  Defendants Equifax and Trans Union are consumer reporting agencies as that term is defined in

  the Fair Credit Reporting Act, 15 U.S.C. §1681 et seq. (“FCRA”). Equifax and Trans Union

  deny Plaintiff’s claims and deny that they violated the FCRA.           Equifax and Trans Union

  maintained reasonable procedures to assure maximum possible accuracy in its credit reports

  concerning Plaintiff and conducted a reinvestigation of Plaintiff’s dispute in compliance with the

  FCRA. Equifax and Trans Union deny that they caused any damage to Plaintiff and deny that

  Plaintiff is entitled to any of the relief sought in the Complaint. Equifax and Trans Union further

  deny that Plaintiff can support a claim for punitive damages in this action.




                                                   2
Case 1:19-cv-01551-RBJ-NYW Document 21 Filed 07/24/19 USDC Colorado Page 3 of 9




                                        4. UNDISPUTED FACTS

         The following facts are undisputed:

     a. The Court has jurisdiction pursuant to 28 U.S.C. § 1331.

     b. Venue is proper in the District of Colorado.



                                 5. COMPUTATION OF DAMAGES

     Plaintiff seeks statutory damages of up to $1,000.00 under the FCRA. Additionally she seeks

  payment of her actual damages and reasonable attorney fees and costs, in amounts to be

  determined, under the FCRA.

     Equifax and Trans Union deny Plaintiff is entitled to any damages. Equifax and Trans Union

  do not allege any damages at this time, but reserves the right to do so. Equifax and Trans Union

  deny all liability to Plaintiff for any damages.

                       6. REPORT OF PRE-CONFERENCE DISCOVERY &
                             MEETING UNDER Fed. R. Civ. P. 26(f)

     a. Date of Rule 26(f) Meeting: July 15, 2019.



     b. Names of each participant and each party represented:

         Counsel for Plaintiff: Taxiarchis Hatzidimitriadis.

         Counsel for Defendants: Megan Garnett represented Equifax; Paul Sheldon represented

         Trans Union.


     c. Statement as to when Rule 26(a)(1) disclosures were made or will be made:

         Disclosures will be made by August 6, 2019.



                                                     3
Case 1:19-cv-01551-RBJ-NYW Document 21 Filed 07/24/19 USDC Colorado Page 4 of 9




     d. Proposed changes, if any, in timing or requirement of disclosures under
        Fed.R.Civ.P. 26(a)(1).

          The parties do not propose any changes to the timing or requirement of disclosures at this

  time.

     e. Statement concerning any agreements to conduct informal discovery:

          The parties have not agreed to make any documents available without the need for a

  formal request for production at this time.

     f. Statement concerning any other agreements or proposals to reduce discovery and
        other litigation costs:

          The parties agree to use consecutive deposition exhibit numbers and to use those same

  deposition exhibit numbers as trial exhibit numbers.

     g. Statement as to whether the parties anticipate that their claims or defenses will
        involve extensive electronically stored information, or that a substantial amount of
        disclosure or discovery will involve information or records maintained in electronic
        form.


          The parties have discussed the production of electronically stored information and

  suggest that such information be handled as follows: if each party has electronically stored

  information, it will all be subject to disclosure and/or discovery. The parties expect to exchange

  all relevant documents in Portable Document Format (PDF).

     h. Statement summarizing the parties’ discussions regarding the possibilities for
        promptly settling or resolving the case.

          The parties have discussed the possibility of settlement.

                                                7. CONSENT

          The parties have not consented to the exercise of jurisdiction of a U.S. Magistrate Judge.




                                                   4
Case 1:19-cv-01551-RBJ-NYW Document 21 Filed 07/24/19 USDC Colorado Page 5 of 9




                                     8. DISCOVERY LIMITATIONS

     a. Modifications which any party proposes to the presumptive numbers of depositions
        or interrogatories contained in the Federal Rules.

         The parties agree to limit the number of depositions to four (4) depositions for each side

  including experts, and the number of interrogatories to twenty (25) for each side.


     b. Limitations which any party proposes on the length of depositions.

         Depositions are to be limited to seven (7) hours per deposition.

     c. Limitations which any party proposes on the number of requests for production
        and/or requests for admission.

         The parties agree to limit the number of Requests for Production to twenty (25) per side

  and the number of Requests for Admission to twenty (25) per side.


     d. Other Planning or Discovery Orders

        No opposed discovery motions are to be filed with the Court until the parties comply with
  D.C.COLO.L.Civ.R. 7.1(a).

                                    9. CASE PLAN AND SCHEDULE

     a. Deadline to Amend Pleadings

         September 17, 2019

     b. Discovery Cut-off

         February 21, 2020

     c. Dispositive Motion Deadline

         March 27, 2020

     d. Expert Witness Disclosure

         1.      The parties shall identify anticipated fields of expert testimony, if any.


                                                       5
Case 1:19-cv-01551-RBJ-NYW Document 21 Filed 07/24/19 USDC Colorado Page 6 of 9




          The parties do not anticipate the need for expert witnesses at this time.

          2.       Limitations which the parties propose on the use or number of expert witnesses.

          The parties propose to limit the number of expert witnesses to two per side, including

  rebuttal experts.

          3.       The parties shall designate all experts and provide opposing counsel and any pro se parties

  with all information specified in Fed. R. Civ. P. 26(a)(2) on or before:

          December 6, 2019.

          4.       The parties shall designate all rebuttal experts and provide opposing counsel and any pro

  se party with all information specified in Fed. R. Civ. P. 26(a)(2) on or before:

           January 8, 2020.


      e. Identification of Persons to Be Deposed

      Plaintiff: Corporate representative of Defendants, any person identified in Defendants’ Rule

  26(a)(1) Initial Disclosures.


      Defendants:

      Defendant Equifax: Plaintiff and any credit grantor who Plaintiff alleges denied her credit or

  otherwise injured her purportedly due to information received from Equifax.

      Defendant Trans Union: Plaintiff, representative(s) from Conn Appliances, Inc. regarding

  Plaintiff’s contention that an agreement was entered into regarding debt waiver and credit

  reporting deletion, Comenity Capital Bank representative addressing credit application denial,

  and any additional credit grantor who Plaintifff alleges denied her credit or otherwise injuried her

  purportedly due to information received from Trans Union.


                                                        6
Case 1:19-cv-01551-RBJ-NYW Document 21 Filed 07/24/19 USDC Colorado Page 7 of 9




      f. Deadlines for Interrogatories

          Interrogatories will be served at least 30 days before the close of discovery.

      g. Deadline for Requests for Production and Admissions

          Requests for Production and Admissions will be served at least 30 days before the close

  of discovery.


                              10. DATES FOR FURTHER CONFERENCES

           [The magistrate judge will complete this section at the scheduling conference if he or she has not
   already set deadlines by an order filed before the conference.]

                   a.      Status conferences will be held in this case at the following dates and times:

                                                                                                       .

                   b.     A final pretrial conference will be held in this case on ____________at
                   o’clock _____m. A Final Pretrial Order shall be prepared by the parties and
                   submitted to the court no later than seven (7) days before the final pretrial
                   conference.

                                    11. OTHER SCHEDULING ISSUES

      a. Identify those discovery or scheduling issues, if any, on which counsel, after a good faith
         effort, were unable to reach an agreement

          None.

      b. Anticipated length of trial and whether trial is to the court or jury.

          The parties anticipate the trial will be complete in one to two days before a jury.

      c. Identify pretrial proceedings, if any, that the parties believe may be more efficiently or
         economically conducted in the District Court’s facilities at 212 N. Watsatch Street,
         Colorado Springs, Colorado; Wayne Aspinall U.S. Courthouse/Federal Building, 402
         Rood Avenue, Grand Junction, Colorado; or the U.s. Courthouse/FederalBuilding, 103
         Sheppard Drive, Durango, Colorado.



                                                       7
Case 1:19-cv-01551-RBJ-NYW Document 21 Filed 07/24/19 USDC Colorado Page 8 of 9




         None.

                      12. NOTICE TO COUNSEL AND PRO SE PARTIES

        The parties filing motions for extension of time or continuances must comply with
  D.C.COLO.LCivR 6.1D. by submitting proof that a copy of the motion has been served upon the
  moving attorney’s client, all attorneys of record, and all pro se parties.

        Counsel will be expected to be familiar and to comply with the Pretrial and Trial
  Procedures or Practice Standards established by the judicial officer presiding over the trial of this
  case.

         With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1A.

         In addition to filing an appropriate notice with the clerk's office, a pro se party must file a
  copy of a notice of change of his or her address or telephone number with the clerk of the U.S.
  Magistrate Judge assigned to this case.

         In addition to filing an appropriate notice with the clerk's office, counsel must file a copy
  of any motion for withdrawal, motion for substitution of counsel, or notice of change of counsel's
  address or telephone number with the clerk of the U.S. Magistrate Judge assigned to this case.

                        13. AMENDMENTS TO SCHEDULING ORDER

         The scheduling order may be altered or amended only upon a showing of good cause.




         DATED this        day of                , 2019.

                                                 BY THE COURT:

                                                 ___________________________
                                                 Hon. Nina Y. Wang
                                                 Magistrate Judge
                                                 United States District Court


   /s/ Nathan C. Volheim

   Nathan C. Volheim


                                                    8
Case 1:19-cv-01551-RBJ-NYW Document 21 Filed 07/24/19 USDC Colorado Page 9 of 9




   Sulaiman Law Group, Ltd.
   2500 South Highland Ave., Suite 200
   Lombard, Illinois 60148
   Telephone: (630) 568-3056
   nvolheim@sulaimanlaw.com
   Attorney for Plaintiff




                                         9
